CONTIE, Circuit Judge,
concurring.
Although I concur in the majority’s disposition of the merits of the appeal, see *584opinion at 9-12, I write separately to express my reservations about the majority’s resolution of the jurisdictional issue. The majority opinion relies on the proposition that the Plan is a “fiduciary” as defined in 29 U.S.C. § 1002(21)(A). However, neither the Monson, Schulist, Leigh or U.S. Steel Corp. cases cited by the majority directly support this proposition. In fact, it has been suggested that plans are not fiduciaries within the meaning of the statute. Pressroom Unions-Printers League Income Security Fund v. Continental Assurance Co., 700 F.2d 889, 893 n. 8 (2d Cir.), cert. dismissed, 463 U.S. 1233-34,104 S.Ct. 26, 77 L.Ed.2d 1449 (1983). The majority’s conclusion that the Plan is a fiduciary is premised on an interpretation of the statute which finds that the Plan exercises “discretionary authority or discretionary control respecting management of” itself. Such a construction stretches the scope of the statute beyond the ordinary meaning of its terms without any indication of legislative acquiescence, and constitutes an impermissible broadening of our limited jurisdiction. See generally 1974 U.S.Code Cong. & Ad.News 4639-5190.1
Jurisdiction in this case should be explicitly premised on 28 U.S.C. § 1331. This case arises under ERISA because ERISA was intended to create a body of federal common law governing all ERISA plans. Contracts which establish ERISA plans are not construed by reference to state contract law, but instead, much in the manner of collective bargaining agreements under § 301 of the Labor Management Relations Act, are construed under a court-created body of federal common law.
First, it is clear that Congress intended that federal courts create a body of federal common law in construing ERISA contracts. In Franchise Tax Board v. Construction Laborers Vacation Trust, 463 U.S. 1, 24 n. 26, 103 S.Ct. 2841, 2854 n. 26, 77 L.Ed.2d 420 (1983), the Court noted that “ERISA's legislative history indicates that, in light of the Act’s virtually unique preemption, provision, ... ‘a body of Federal substantive law will be developed by the courts to deal with issues involving rights and obligations under welfare and pension plans.’ ” See also 463 U.S. at 19-20, 103 S.Ct. at 2851-52 (footnote omitted) (“ERI-SA specifically grants trustees ... a cause of action for injunctive relief ... and that action is exclusively governed- by federal law”); id. at 26, 103 S.Ct. at 2855 (footnote omitted) (referring to “the class of questions for which Congress intended that federal courts create federal common law”). More recently, in Massachusetts Mutual Life Insurance Co. v. Russell, — U.S. -, 105 S.Ct. 3085, 87 L.Ed.2d 96 (1985), four Justices pointed out that “[t]he legislative history demonstrates that Congress intended federal courts to develop federal common law in fashioning” relief under ERISA. 105 S.Ct. at 3097 (Brennan, J., concurring). The concurrence quoted the following legislative history:
(1) “[A] body of Federal substantive law will be developed by the courts to deal with issues involving rights and obligations under private welfare and pension plans”;
(2) ERISA actions “will be regarded as arising under the laws of the United States, in similar fashion to those brought under section 301 of the Labor Management Relations Act”;
(3) “All such actions in Federal or State courts are to be regarded as arising under the laws of the United States____”
Id., 105 S.Ct. at 3908 and n. 14. This legislative history leaves little doubt that Congress intended federal common law to control the construction of pension agreements.
Second, it is clear that this action, governed by federal common law, arises under federal law for the purposes of 28 U.S.C. § 1331. In Illinois v. City of Milwaukee, 406 U.S. 91, 92 S.Ct. 1385, 31 L.Ed.2d 712 *585(1972), the Court squarely held that “§ 1331 jurisdiction will support claims founded upon federal common law as well as those of a statutory origin.” Id. at 100, 92 S.Ct. at 1391. This holding was in accord with the view taken by lower courts and commentators. See 13B C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure, § 3563 at 60-61 (1984). Thus, since Saramar’s action is governed by federal common law, it “arises under” federal law for purposes of § 1331. Accordingly, I would conclude that jurisdiction over this case exists pursuant to 28 U.S.C. § 1331. See Northeast Department ILGWU Health and Welfare Fund v. Teamsters Local Union No. 229 Welfare Fund, 764 F.2d 147, 154-59 (3d Cir.1985) (Becker, J.).2

. No individual trustees, administrators, or other fiduciaries of the Plan are a party to this action.


. I am further unpersuaded by the majority’s treatment of Taylor v. General Motors Corp., 763 F.2d 216 (6th Cir.1985), petition for cert. filed, 54 U.S.L.W. 3311 (November 5, 1985). I cannot agree with Taylor’s conclusion that ”[i]t is not 'clearly established’ that actions for benefits allegedly due under a group insurance policy 'necessarily' arises under federal law simply because the insurance policy is a part of an overall benefit plan established by ERISA.” Id. at 219. As indicated above, the clear import of Franchise Tax Board is to the contrary: federal common law exclusively governs such actions and therefore a federal question is necessarily present when the construction of an ERISA pension plan is drawn into question.